Citation Nr: 0835915	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected hearing loss disability and 
tinnitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO, in part, denied service 
connection for vertigo.  The veteran timely appealed the RO's 
May 2006 rating action to the Board. 

In a February 2008 statement to the RO, the veteran's 
representative, New Jersey Department of Military and 
Veterans Affairs, withdrew the appellant's request for a 
hearing at the Newark, New Jersey RO.  As the veteran has not 
indicated that his hearing be rescheduled, his request is, 
therefore, deemed withdrawn. 
38 C.F.R. § 20.702(e) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service records show that the veteran incurred bilateral 
hearing loss after being in close proximity to an explosion 
while serving in Vietnam in December 1967.  He has been in 
receipt of a 10 percent rating for service-connected hearing 
loss since separation from service in August 1968. 

VA examination in June 1996 noted that the veteran has 
suffered with constant ringing tinnitus since service, from 
periods of momentary imbalance, and from recurrent ear 
infections.  On VA examination in April 2006, it was noted 
that the veteran had a history of hospitalization for 
episodes of vertigo in 2002.  These episodes were accompanied 
by hearing loss and ringing tinnitus, bilaterally.  
Additional episodes of vertigo were noted in 2004.  By way of 
a May 2006 rating action, the RO awarded service connection 
with a 10 percent rating for tinnitus.  In a June 2006 notice 
of disagreement, the veteran asserted that his vertigo was 
related to his service-connected hearing loss and tinnitus.    

On a September 2006 prescription form from IF, MD., a 
handwritten note appears to read:  "Above is under my care.  
Dx.  Recurrent vertigo secondary to that problem pt. has 
tinnitus and hearing loss."  It is not clear whether this 
doctor is indicating that the veteran's vertigo is secondary 
to his tinnitus and hearing loss, or whether the hearing loss 
and tinnitus are secondary to vertigo.  Regardless, there is 
no indication that this doctor ever reviewed the veteran's 
claims file or medical history prior to making the cryptic 
statement.

As the veteran clearly sustained an injury to his ears during 
service, because he has since been service-connected for 
hearing loss and tinnitus due to this injury, and since the 
record does not contain a definitive statement from a medical 
professional indicating whether or not the veteran now has 
chronic vertigo that has some relation to service or his 
service-connected ear problems, an examination is in order.

Prior to any examination, an attempt should be made to obtain 
copies of all outstanding records of pertinent medical 
treatment.   

Accordingly, the case is REMANDED for the following action:

1.  After seeking the veteran's assistance 
by requesting that the veteran provide any 
necessary authorization and consent for 
release of information, the AOJ should 
obtain any outstanding records of 
pertinent treatment received for vertigo 
and related problems.  Specifically noted 
in this regard are records of treatment 
and/or hospitalization for vertigo in 
2002, and records of treatment by IF, MD., 
in East Brunswick, NJ, as well as any 
other medical professional with records 
relevant to his claim.  

2.  After any outstanding records are added 
to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response to 
VA correspondence, the RO should schedule 
the veteran for an appropriate examination 
to determine the nature and likely etiology 
of any vertigo or disability involving 
balance.  The examiner should review the 
veteran's claims folder, noting the 
documented inservice ear injury and all 
pertinent records of treatment for ear 
problems, and complaints of vertigo.  All 
clinical findings should be reported in 
detail.  The examiner should identify 
whether the veteran has a chronic 
disability, claimed as vertigo, and, if so, 
the examiner should indicate whether it is 
at least as likely as not that the 
condition is related to some aspect of the 
veteran's period of service or to the 
veteran's service connected ear problems of 
hearing loss and tinnitus.  The examiner 
should explain in detail the rationale for 
any opinion(s) given.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

